         Case 2:19-bk-56885               Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28                               Desc
                                              Main Document    Page 1 of 8



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION

                                                                           )
         In re:                                                            )   Chapter 11
                                                                           )
         MURRAY ENERGY HOLDINGS CO., et al.,1                              )   Case No. 19-56885 (JEH)
                                                                           )
                                                                           )   Judge John E. Hoffman, Jr.
                                                                           )
                                      Debtors.                             )   (Jointly Administered)
                                                                           )

                NOTICE OF SECOND AMENDED2 AGENDA FOR TELEPHONIC HEARING
                          ON MATTERS SCHEDULED FOR APRIL 14, 2020

         Time and Date of Hearing: April 14, 2020, at 10:00 a.m. (prevailing Eastern Time)

                Any party who wishes to attend telephonically is required to make arrangements
               through CourtSolutions by telephone (917-746-7476). For additional information
               regarding the procedures for the hearing, please see the Agreed Order Establishing
               Procedures for Telephonic and/or Virtual Hearing Scheduled for April 14, 2020, as a
                             Result of the COVID-19 Pandemic [Docket No. 1196].3

I.                CONTESTED MATTERS.

         1.       Debtors’ Motion for Interim Relief under Sections 1113 and 1114 of the Bankruptcy Code
                  [Docket No. 1110].

                  Responses Received:

                            A.       CONSOL Energy and Affiliates’ Limited Objection to Debtors’ Motion for
                                     Interim Relief Under Sections 1113 and 1114 of the Bankruptcy Code
                                     [Docket No. 1159].


     1        Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
              of their federal tax identification numbers is not provided herein. Such information may be obtained on the
              website of the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
              of Debtor Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these
              chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.

     2        Amended items are noted in bold.

     3        See also Notice of the Implementation of Certain procedures for Telephonic and/or Virtual Omnibus Hearing
              Schedule for April 14, 2020, as a Result of the COVID-19 Pandemic [Docket No. 1209].



     KE 67799742
      Case 2:19-bk-56885           Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28              Desc
                                       Main Document    Page 2 of 8



                       B.      UMWA 1993 Plan’s Limited Objection to Debtors’ Motion for Interim
                               Relief Under §§ 1113 and 1114 of the Bankruptcy Code [Docket No. 1166].

                       C.      Creditor Ad Hoc Group of Superpriority Lenders of Murray Energy
                               Corporation’s Statement in Support of Debtors’ Motion for Entry of Interim
                               Relief under Sections 1113 and 1114 of the Bankruptcy Code [Docket No.
                               1229].

                       D.      Debtors’ Reply in Support of the Debtors’ Motion for Interim relief Under
                               Sections    1113     and     1114     of    the    Bankruptcy        Code
                               [Docket No. 1230].

             Related Documents:

                       A.      Notice of Debtors’ Motion for Interim Relief under Sections 1113 and 1114
                               of the Bankruptcy Code [Docket No. 1111].

                       B.      Notice of Amended Proposed Order on Debtors' Motion for Interim Relief
                               under Sections 1113 and 1114 of the Bankruptcy Code
                               [Docket No. 1240].

             Witnesses:        Robert D. Moore (Debtors); Robert A. Campagna (Debtors); and Gregory
                               Berube (Debtors).

             Exhibits:         Debtors’ Exhibits 1-32.

             Status:        This matter is going forward.

      2.     Motion of Florida Rock Industries for Relief from Automatic Stay Pursuant to
             11 U.S.C. § 362(d)(1) [Docket No. 1010].

             Response Received:

                       A.       Debtors’ Objection to Motion of Florida Rock Industries, Inc. for Relief
                                from the Automatic Stay [Docket No. 1213].

             Related Documents:

                       A.      Notice of Motion of Florida Rock Industries for Relief from Automatic Stay
                               Pursuant to 11 U.S.C. § 362(d)(1) [Docket No. 1011].

                       B.      Amended Notice of Motion of Florida Rock Industries for Relief from
                               Automatic Stay Pursuant to 11 U.S.C. § 362(d)(1) [Docket No. 1041].

             Status:        This matter is going forward.

II.        WITNESS AND EXHIBIT LISTS.

      3.     Witness List Filed by Creditor CONSOL Energy Inc. [Docket No. 1181].
                                                            2
  KE 67799742
       Case 2:19-bk-56885       Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28                Desc
                                    Main Document    Page 3 of 8



                     A.     Witness List and, Exhibit List Filed by Creditor CONSOL Energy Inc.
                            [Docket No. 1183].

                     B.     CONSOL Energy, Inc.’s Notice of Intent of Witnesses to Appear via Skype
                            for the April 14, 2020 Hearing [Docket No. 1228].

       4.     Witness List and Exhibit List Filed by Creditor CONSOL RCPC LLC [Docket No. 1182].

       5.     UMWA 1993 Plans Witness List For April 14, 2020 Hearing On UMWA 1993 Plans
              Limited Objection To Debtors Motion For Interim Relief Under §§ 1113 And 1114 Of The
              Bankruptcy Code [Docket No. 1190].

       6.     Debtors' Witness and Exhibit Lists for April 14, 2020 Hearing [Docket No. 1191].

                     A.     Debtors’ Additional Witness Information for April 14, 2020 Hearing
                            [Docket No. 1215].

                     B.     Debtors’ Amended Witness and Exhibit List for April 14, 2020, Hearing
                            [Docket No. 1235].

III.        CONTINUED MATTERS.

       7.     Debtors’ Motion for Entry of an Order (I) Approving (A) Adequacy of Information in the
              Disclosure Statement, (B) Solicitation and Voting Procedures, and (C) Certain Dates with
              Respect Plan Confirmation and (II) Granting Related Relief [Docket No. 324].

              Responses Received:

                     A.     Objection of United States Trustee to Debtors’ Motion for Entry of an Order
                            (I) Approving (A) Adequacy of Information in the Disclosure Statement,
                            (B) Solicitation and Voting Procedures, and (C) Certain Dates with Respect
                            Plan Confirmation and (II) Granting Related Relief [Docket No. 1172].

                     B.     Disclosure Statement Response: Notice of Debtors’ Coal Mining
                            Reclamation Obligations, the Status of the Ohio Forfeiture Fund, and
                            Related Deficiencies in Debtors’ Revised Disclosure Statement for the First
                            Amended Joint Plan of Reorganization [Docket No. 1204].

              Related Documents:

                     A.     Disclosure Statement for the Debtors’ Joint Plan Pursuant to Chapter 11 of
                            the Bankruptcy Code [Docket No. 323].

                     B.     Notice of Debtors’ Motion for Entry of an Order (I) Approving
                            (A) Adequacy of Information in the Disclosure Statement, (B) Solicitation
                            and Voting Procedures, and (C) Certain Dates with Respect Plan
                            Confirmation and (II) Granting Related Relief [Docket No. 325].


                                                     3
   KE 67799742
 Case 2:19-bk-56885           Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28            Desc
                                  Main Document    Page 4 of 8



                  C.      First Amended Joint Plan of Reorganization Pursuant to Chapter 11 of the
                          Bankruptcy Code [Docket No. 1154].

                  D.      Disclosure Statement for the Debtors’ First Amended Joint Plan of
                          Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket
                          No. 1155].

                  E.      Notice of Filing of Revised Proposed Order (I) Approving (A) the
                          Adequacy of the Disclosure Statement, (B) Solicitation and Voting
                          Procedures, and (C) Certain Dates with Respect to Plan Confirmation, and
                          (II) Granting Related Relief [Docket No. 1179].

                  F.      Notice of Disclosure Statement Hearing [Docket No. 1192].

        Status:        This matter is continued to April 24, 2020.

 8.     Debtors’ Motion for Order Approving Certain Dates and Protocols in Connection with Plan
        Confirmation [Docket No. 1120].

        Response Received:

                  A.      CONSOL Energy Inc. and Affiliates Objection to the Debtors’ Motion for
                          Order Approving Certain Dates and Protocols in Connection with Plan
                          Confirmation [Docket No. 1163].

                  B.      Objection of Ohio Machinery Co. to the Debtors’ Motion for Order
                          Approving Certain Dates and Protocols in Connection with Plan
                          Confirmation [Docket No. 1165].

        Related Documents:

                  A.      Notice of Debtors’ Motion for Order Approving Certain Dates and
                          Protocols in Connection with Plan Confirmation [Docket No. 1121].

                  B.      Amended Notice of Motion for Order Approving Certain Dates and
                          Protocols in Connection with Plan Confirmation [Docket No. 1152].

        Status:        This matter is continued to April 24, 2020.

 9.     Motion of CONSOL Energy, Inc. for an Order Pursuant to Bankruptcy Rule 2004
        Authorizing the Examination of, and Production of Document By, the Debtors
        [Docket No. 988].

        Response Received:

                  A.      Debtors’ Opposition to Motion for an Order Pursuant to Bankruptcy
                          Rule 2004 Authorizing the Examination of, and Production of
                          Document By, the Debtors [Docket No. 1160].

                                                    4
KE 67799742
 Case 2:19-bk-56885       Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28            Desc
                              Main Document    Page 5 of 8



        Related Documents:

                  A.   Notice of Motion for an Order Pursuant to Bankruptcy Rule 2004
                       Authorizing the Examination of, and Production of Document By, the
                       Debtors [Docket No. 989].

                  B.   Reply in Support of CONSOL Energy Inc.’s Motion for an Order
                       Pursuant to Bankruptcy Rule 2004 Authorizing the Examination of,
                       and Production of Document By, the Debtors [Docket No 1198].

                  C.   Stipulation and Order (A) Adjourning Certain Matters to the April 24,
                       2020 and May 7, 2020 Hearing and (B) Establishing Discovery Dates
                       and Protocols Between the Debtors and CONSOL [Docket No. 1252].

        Witnesses:     Amy Lee (Debtors); Adam M. Rosen (CONSOL Energy Inc.).

        Exhibits:      Debtors’ Exhibits 100-117.

        Status:        This matter is adjourned to April 24, 2020, subject to Court
                       availability.

 10.    CONSOL Energy Inc. and Banc of America Leasing & Capital, LLC’s Joint Motion to
        Compel the Debtors to Assume or Reject Lease and to Compel the Debtors Performance
        Under 11 U.S.C. § 365(d)(4) [Docket No. 1100].

        Response Received:

              A.       Debtors’ Objection to Joint Motion of CONSOL Energy Inc. and Banc of
                       America Leasing & Capital, LLC to Compel Debtors to Assume or Reject
                       Lease and to Compel the Debtors Performance Under 11 U.S.C. § 365(d)(4)
                       [Docket No. 1162].

        Related Documents:

                  A.   Notice of Joint Motion to Compel the Debtors to Assume or Reject Lease
                       and to Compel the Debtors Performance Under 11 U.S.C. § 365(d)(4)
                       [Docket No. 1101].

                  B.   Reply to Debtors’ Objection to Joint Motion of CONSOL Energy Inc. and
                       Banc of America Leasing & Capital, LLC to Compel Debtors to Assume or
                       Reject Lease and to Compel the Debtors Performance Under 11 U.S.C. §
                       365(d)(4) [Docket No. 1197].

        Witnesses:     Mark Michener (CONSOL Energy Inc.).

        Exhibits:      Debtors’ Exhibits 200-205; CONSOL Energy Inc.’s Exhibits A-C.

        Status:        This matter is adjourned to May 7, 2020.

                                                5
KE 67799742
 Case 2:19-bk-56885        Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28               Desc
                               Main Document    Page 6 of 8



 11.    Motion of CONSOL RCPC LLC for an Order (I) Compelling Payment of the
        Amounts Due Under Overriding Royalty Agreements as Adequate Protection, or, in
        the Alternative, (II) Granting Relief From the Automatic Stay [Docket No. 910].

        Response Received:

               A.      Debtors’ Objection to Motion of CONSOL RCPC LLC for an Order
                       (I) Compelling Payment of the Amounts Due Under Overriding
                       Royalty Agreements as Adequate Protection, or, in the Alternative,
                       (II) Granting Relief From the Automatic Stay [Docket No. 1158].

               B.      Joinder of the Tetrick Trusts and guy Corporation to Debtors’
                       Objection to Motion of CONSOL RCPC LLC for an Order Compelling
                       Payment of the Amounts Due Under the Overriding Royalty
                       Agreements as Adequate Protection, or, in the Alternative,
                       (II) Granting Relief From the Automatic Stay [Docket No. 1216].

        Related Documents:

               A.      Notice of Motion of CONSOL RCPC LLC for an Order (I) Compelling
                       Payment of the Amounts Due Under Overriding Royalty Agreements
                       as Adequate Protection, or, in the Alternative, (II) Granting Relief
                       From the Automatic Stay [Docket No. 912].

               B.      Stipulation and Order (A) Adjourning Certain Matters to the April 24,
                       2020 and May 7, 2020 Hearing and (B) Establishing Discovery Dates
                       and Protocols Between the Debtors and CONSOL[Docket No. 1252].

        Witnesses:     Eric Grimm (Debtors); Anthony Drezewski (CONSOL Energy Inc.);
                       Anthony Drezewski (CONSOL RCPC LLC).

        Exhibits:      Debtors’ Exhibits 300-306; CONSOL RCPC LLC’s Exhibits A-C.

        Status:     This matter is adjourned to May 7, 2020.

12.     Motion of Argonaut Insurance Company for (I) Relief from the Automatic Stay, for
        “Cause”, Pursuant to 11 U.S.C. § 362(d), to Cancel Surety Bonds and Waiving the Stay of
        Fed. R. Bankr. P. 4001(a)(3); and (II) Such Other or Further Relief as May be Appropriate
        [Docket No. 798].

        Responses Received:

               A.      Commonwealth of Kentucky, Energy and Environment Cabinet and
                       Transportation Cabinet’s Joint Limited Objection to Motion of Argonaut
                       Insurance Company for (I) Relief from the Automatic Stay, for “Cause”,
                       Pursuant to 11 U.S.C. § 362(d), to Cancel Surety Bonds and Waiving the
                       Stay of Fed. R. Bankr. P. 4001(a)(3); and (II) Such Other or Further Relief
                       as may be Appropriate [Docket No. 1023].

                                                6
KE 67799742
 Case 2:19-bk-56885           Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28               Desc
                                  Main Document    Page 7 of 8



        Related Documents:

                  A.      Notice of Motion for (1) Relief from Stay, for “Cause” Pursuant to
                          11 U.S.C. Section 362(d) to Cancel Surety Bonds and Waiving the Stay of
                          Fed. R. Bankr. 4001(a)(3) and (II) Such Other or Further Relief as may be
                          Appropriate [Docket No. 799].

                  B.      Amended Notice of Motion for (1) Relief from Stay, for “Cause” Pursuant
                          to 11 U.S.C. Section 362(d) to Cancel Surety Bonds and Waiving the Stay
                          of Fed. R. Bankr. 4001(a)(3) and (II) Such Other or Further Relief as may
                          be Appropriate [Docket No. 832].

                  C.      Second Amended Notice of Motion for (1) Relief from Stay, for “Cause”
                          Pursuant to 11 U.S.C. Section 362(d) to Cancel Surety Bonds and Waiving
                          the Stay of Fed. R. Bankr. 4001(a)(3) and (II) Such Other or Further Relief
                          as may be Appropriate [Docket No. 835].

                  D.      Notice of Adjournment of Motion of Argonaut Insurance Company for
                          (I) Relief from the Automatic Stay, for “Cause”, Pursuant to
                          11 U.S.C. § 362(d), to Cancel Surety Bonds and Waiving the Stay of Fed.
                          R. Bankr. P. 4001(a)(3); and (II) Such Other or Further Relief as May be
                          Appropriate [Docket No. 1043].

                  E.      Notice of Adjournment of Motion of Argonaut Insurance Company for
                          (I) Relief from the Automatic Stay, for “Cause”, Pursuant to
                          11 U.S.C. § 362(d), to Cancel Surety Bonds and Waiving the Stay of Fed.
                          R. Bankr. P. 4001(a)(3); and (II) Such Other or Further Relief as May be
                          Appropriate [Docket No. 1176].

        Status:        This matter is adjourned to May 7, 2020.

 13.    David Williams’ Motion for Relief from Automatic Stay [Docket No. 1082].

        Response Received:

                  A.      Debtors’ Objection to Motion of David Williams for Relief from the
                          Automatic Stay [Docket No. 1212].

        Related Documents:

                  B.      Notice of David Williams’ Motion for Relief from Automatic Stay [Docket
                          No. 1083].

        Status:        This matter is adjourned to May 7, 2020.




                                                   7
KE 67799742
   Case 2:19-bk-56885      Doc 1253 Filed 04/14/20 Entered 04/14/20 08:54:28           Desc
                               Main Document    Page 8 of 8



Dated: April 14, 2020
Cincinnati, Ohio

 /s/ Kim Martin Lewis
 Kim Martin Lewis (0043533)                  Nicole L. Greenblatt, P.C. (admitted pro hac vice)
 Alexandra S. Horwitz (0096799)              Mark McKane, P.C. (admitted pro hac vice)
 DINSMORE & SHOHL LLP                        KIRKLAND & ELLIS LLP
 255 East Fifth Street                       KIRKLAND & ELLIS INTERNATIONAL LLP
 Suite 1900                                  601 Lexington Avenue
 Cincinnati, Ohio 45202                      New York, New York 10022
 Telephone:     (513) 977-8200               Telephone:    (212) 446-4800
 Facsimile:     (513) 977-8141               Facsimile:    (212) 446-4900
 Email:         kim.lewis@dinsmore.com       Email:        nicole.greenblatt@kirkland.com
                allie.horwitz@dinsmore.com                 mark.mckane@kirkland.com

 Counsel to the Debtors and Debtors in
                                             - and -
 Possession
                                             Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                             Joseph M. Graham (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200
                                             Email:         ross.kwasteniet@kirkland.com
                                                            joe.graham@kirkland.com

                                             Counsel to the Debtors and Debtors in Possession




                                              8
  KE 67799742
